Citation Nr: 1431435	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an effective date prior to February 12, 2010, for service connection for diabetes mellitus.

2.  Entitlement to an effective date prior to February 12, 2010, for special monthly compensation (SMC) for loss of use of a creative organ. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The Veteran had active service from November 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, regional office (RO) of the Department of Veterans Affairs (VA).  

The two issues on appeal were certified to the Board in August 2013.  The Veteran received a letter notifying him that his appeal had been certified, and informed him that he had 90 days to, among other things, change the representative he had previously appointed to represent him before the Board.  He was told that any request to change his representative should be mailed directly to the Board.  

In October 2013, the Veteran wrote the Board, stating that he no longer wanted the Veterans of Foreign Wars to represent him, and indicating that he wished to represent himself.  As this request was mailed directly to the Board within 90 days of certification, the Veteran's request is granted, and he will represent himself in this appeal.  See 38 C.F.R. § 20.1304(a) (2013).  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for diabetes mellitus and erectile dysfunction was received on February 12, 2010, which is more than one year after his discharge from service.  

2.  Entitlement to service connection for diabetes mellitus was established in a September 2010 rating decision, with an effective date of February 12, 2010.

3.  A May 2011 rating decision expanded the diagnosis of the Veteran's diabetes mellitus to include erectile dysfunction and atrophic skin changes, and the effective date remained February 12, 2010.

4.  A May 2011 rating decision established entitlement to SMC based on loss of use of a creative organ, with an effective date of February 12, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to February 12, 2010 for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.400 (2013).  

2.  The criteria for entitlement to an effective date prior to February 12, 2010 for special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

However, this appeal arises from timely disagreement with the rating decisions that assigned effective dates for service connection for diabetes mellitus and SMC.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, the Veteran was provided with a VCAA letter in March 2010 that includes notice as to how the effective date is assigned.  This was prior to the initial adjudication of the claims.  The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Effective Dates

The Veteran contends that the February 12, 2010, effective dates assigned for his service connection for diabetes mellitus as well as his SMC for loss of use of a creative organ are inadequate.  He argues that both of these disabilities were diagnosed as early as 2005, and he believes that service connection should be made effective from the date of diagnosis and not the date of receipt of the claim. 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's initial claim for service connection for diabetes mellitus and erectile dysfunction was received on February 12, 2010, which is more than one year after his August 1969 discharge from service.  

Entitlement to service connection for diabetes mellitus was established in a September 2010 rating decision, with an effective date of February 12, 2010.  A May 2011 rating decision expanded the diagnosis of the Veteran's diabetes mellitus to include erectile dysfunction and atrophic skin changes, and the effective date remained February 12, 2010.  The May 2011 rating decision also established entitlement to SMC based on loss of use of a creative organ, with an effective date of February 12, 2010.  

The Board finds that the evidence does not support entitlement to service connection for diabetes mellitus or SMC for loss of use of a creative organ prior to February 12, 2010.  

A review of the claims folder shows that the Veteran did not apply for service connection within one year of discharge.  This review also shows that the very first claims for service connection for diabetes mellitus and SMC for loss of use of a creative organ were received on February 12, 2010.  A careful review of the Veteran's communications received prior to February 12, 2010 shows that they are completely silent regarding any reference to diabetes mellitus and erectile dysfunction.  The very first mention of these disabilities is included in the materials the Veteran sent with the claim that was received on February 12, 2010.  The RO acted on this claim, and granted service connection and SMC from the date of its receipt.  

Considering the above, there is no basis for finding an informal claim prior to February 12, 2010, under the provisions of 38 C.F.R. § 3.155.  Additionally, 
while a report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits, this only applies once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, neither of which applies here.  Indeed, in the instant case,  the appellant's February 2010 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for diabetes mellitus was filed earlier than February 12, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 
33 (1993).

The Veteran contends that he was diagnosed with both diabetes mellitus and erectile dysfunction several years prior to February 12, 2010, and that this entitles him to an effective date from the date of diagnosis.  The Board does not dispute that the initial dates of diagnosis for his diabetes mellitus and his erectile dysfunction were prior to February 12, 2010, but that is irrelevant in this case.  While the Veteran would have likely been entitled to service connection for diabetes mellitus and SMC for loss of use of a creative organ at the time of their initial diagnosis if he had then submitted a claim, he did not.  By regulation, the effective date is "the date of receipt of claim, or date entitlement arose, whichever is the later."  (Emphasis added).   38 C.F.R. § 3.400.  In this case, the date of receipt of claim was February 12, 2010, which is later than the date that entitlement arose.  The Board is not free to disregard this regulation.  The evidence is not in equipoise, and there is no benefit of the doubt to be resolved.  Therefore, the Board must conclude that the earliest possible effective date for both service connection for diabetes mellitus with erectile dysfunction and atrophic skin changes, and for SMC for loss of use of a creative organ is the February 12, 2010 date that is currently assigned.  


ORDER

Entitlement to an effective date prior to February 12, 2010, for service connection for diabetes mellitus is denied. 

Entitlement to an effective date prior to February 12, 2010, for special monthly compensation for loss of use of a creative organ is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


